DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected. Election was made without traverse in the reply filed on 20 April 2022. Claims 1-2, 5-7, and 10-11 with Figs. 3 and 3A are being treated on the merits.
		Drawings
The amended drawing was received on 20 April 2022 . This drawing, Fig. 3A, is accepted.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) is/are canceled from the claim:
“a lacing area” as recited in claim 1 line 3; 
“a second detachable layer comprised of lace” as recited in claim 5 line 2;
“and fastened with it by fastener or fasteners” as recited in claim 5 line 3.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amended specification was received and accepted on 20 April 2022.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “lacing area” as recited in claim 1 line 3 should be described in the specification of the claimed invention. 
Claim Objections
Claims 1, 7, and 10-11 are objected to because of the following informalities:  
Claim 1 line 1, “removable attachments” should read “a plurality of removable attachments”; Claim 10 line 2, “means attaching” should read “a means for attaching”;
Claim 11 lines 3-4, “the pocket holding a loop ring stitched inside with a cord having a magnet” should read “the pocket configured to hold a loop ring stitched inside with a cord configured with a magnet”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
On page 2 para. [0010] line 2, the recitation “a lacing area disposed on a lateral side and a medial side of the upper” is unclear in describing the structure of the lacing area. Applicant is respectfully advised to clarify what the lacing area is and if the lacing area consists of laces. For the purposes of examination, the lacing area is any location on a lateral side and medial side of the upper and does not need to include lacing. For these reasons, the claim limitation fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 1 lines 1-16 is rejected as being indefinite for failing to particularly point out whether an upper, a sole structure, a vamp part, a detachable vamp attachment are all removably attached, or that only the detachable vamp attachment is removably attached from the article of footwear. Applicant is respectfully advised to clarify which parts of the interchangeable assembly are removable attachments. For the purposes of examination, only the detachable vamp attachment is removably attached from the article of footwear.
Claim 1 lines 4 and 7 16 is rejected as being indefinite for failing to particularly point out the difference between the first layer of the vamp and a skin layer. The specification states that the vamp part is the first layer of the vamp, however, applicant is respectfully advised to clarify whether the first layer and the skin layer of the upper are the same. Or, is there a first layer of the vamp and also a skin layer? For the purposes of examination, the first layer and the skin layer on the upper, consisting of the vamp, are the same.

Claim 5 recites the limitation “and fastened with it by fastener or fasteners” in line 3. There is lack of insufficient antecedent basis for this limitation in the claim. The recitation should read “and fastened with it by a fastener or a plurality of fasteners”.

Claim 6 line 1 is rejected as being indefinite for failing to particularly point out which layer of the detachable vamp is formed by the materials listed in lines 2-3. Applicant is respectfully advised to clarify which vamp layer pertain to the material limitations. For the purposes of examination, any of the materials listed can apply to either layers of the detachable vamp layers.
Claim 6 lines 2-3 recites the phrase “including but not limited to”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Applicant is respectfully advised to clarify the material limitations are applied. For the purposes of examination, any material can be used for the detachable vamp layers.

Claim 7 lines 2 recites the phrase “includes one or more”, which renders the claim indefinite because it is unclear how many fastening members exist in the interchangeable assembly. See MPEP § 2173.05(d). Additionally, it is unclear whether buckle snaps are a required fastener for the limitation of the claim. Applicant is respectfully advised to clarify which fastening member is used for the limitation. For the purposes of examination, one fastening member is used in the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara-Schwartz (US Application Publication 2016/0286894 A1).
Regarding Claim 1, McNamara-Schwartz teaches an interchangeable assembly of an article of footwear (10), with removable attachments (20/40), comprising: 
an upper (14/16), including a lacing area (16) disposed on a lateral side of the upper and on a medial side of the upper (see annotated Fig. 4a below), the upper having a skin (inasmuch as been claimed by the applicant, the skin is any material on and forming the upper as seen in Fig. 4a) on its lateral side and on its medial side (see annotated Fig. 4a below); 
a sole structure (12); 
a vamp part (where 14 include a material layer) with a first longitudinal end (see annotated Fig. 4a below) and second longitudinal end (see annotated Fig. 4a below); 
and at least one detachable vamp attachment (20) with a first edge (see annotated Fig. 4a below) and a second edge (see annotated Fig. 4a below); 
wherein, the said detachable vamp attachment has its first edge disposed at the first longitudinal end of the vamp part (see annotated Fig. 4a below, where the exploded view is seen to overlay 20 at its first edge onto the first longitudinal end of the vamp part), and its second edge disposed at the second longitudinal end of the vamp part (see annotated Fig. 4a below, where the exploded view is seen to overlay 20 at its second edge onto the second longitudinal end of the vamp part); 
at least one fastening member (18/22); 
and wherein, the said detachable vamp attachment is removably attached to the skin of the vamp part on each of the lateral side and the medial side of the shoe upper (see Fig. 4a).  

    PNG
    media_image1.png
    512
    794
    media_image1.png
    Greyscale

Regarding Claim 2, McNamara-Schwartz teaches an interchangeable assembly of an article of footwear (10), wherein the article is a sandal (Fig. 4a).  
Regarding Claim 6, The interchangeable assembly of an article of footwear of claim 1, wherein the detachable vamp layer is formed of materials including but not limited to cotton, leather, neoprene, beads made of plastic or glass, wooden beads and metal charms (para. [0024], where the material of 20 is leather).  
Regarding Claim 7, McNamara-Schwartz teaches the interchangeable assembly of an article of footwear of claim 1, wherein the at least one fastening member includes one or more of hook-and-loop fasteners, boat snaps and buckle snaps (para. [0024] and Fig. 4a, where snaps or a hook and loop fastener can be used).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara-Schwartz (US Application Publication 2016/0286894 A1) in view of Liu (US Application Publication 2005/0066550 A1).
Regarding Claim 5, McNamara-Schwartz discloses the interchangeable assembly of an article of footwear of claim 1. McNamara-Schwartz further discloses in a second embodiment wherein a second detachable layer (30) is removably attached on top of the detachable vamp attachment (Fig. 3 and para. [0023]), and fastened with it by fastener or fasteners and comprising a first edge disposed at a first longitudinal end of the vamp member (para. [0023]); and a second edge disposed at a second longitudinal end of the vamp member (see Fig. 3).
McNamara-Schwartz fails to directly discloses wherein a second layer is comprised of lace. 
However, Liu teaches a second layer comprised of lace (para. [0026], where embroidery creates a type of lace material).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to in order to modify the second detachable layer of McNamara-Schwartz to include a lace layer, as taught by Liu, in order to accommodate aesthetic variety choices in the footwear for the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara-Schwartz (US Application Publication 2016/0286894 A1) in view of Maxwell (US Patent No. 4,624,060). 
Regarding Claim 10, McNamara-Schwartz discloses the interchangeable assembly of an article of footwear of claim 1, further comprising means for attaching (40). 
McNamara-Schwartz fails to directly disclose means for attaching to a pair of said articles of footwear for carrying while walking or hiking said pair of said articles of footwear.  
However, Maxwell teaches means for attaching (Fig. 3 and col. 2 lines 44-48, where 12 is folded over itself to form a loop 18A, the means for attachment structure includes 12,18,19) to a pair of said articles of footwear for carrying while walking or hiking said pair of said articles of footwear (col 1 lines 47-55, where a pair of shoes are attached together by fastening elements).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of McNamara-Schwartz with a looped tab and the means for attachment, as taught by Maxwell, in order to removably attach a pair of footwear articles together for carrying and easy transport of the pair of footwear with an additional fastener.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara-Schwartz (US Application Publication 2016/0286894 A1) in view of Maxwell (US Patent No. 4,624,060), in further view of Hochdoerffer (US Application Publication 2010/0313445 A1).
Regarding Claim 11, McNamara-Schwartz discloses the interchangeable assembly of an article of footwear of claim 10, wherein the said means includes a pocket (28) provided near the upper end of the said vamp part in each of said pair of articles of footwear (Fig. 4a).
McNamara-Schwartz fails to directly disclose the pocket holding a loop ring stitched inside with a cord having a magnet at the end thereof.
However, Maxwell teaches a loop ring stitched (Fig. 3 and col. 2 lines 44-48, where 12 is folded over itself to form a loop 18A; col 2 lines 27-32 where 12 is stitched) inside with a cord (cord 19) having a fastener (connector 19) at the end thereof.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket of McNamara-Schwartz to include a pocket to hold a loop ring stitched inside with a cord having a fastener at the end thereof, as taught by Maxwell, in order to allow a wider range in motion for carrying the articles of footwear.
McNamara-Schwartz and Maxwell fail to directly disclose the fastener being a magnet.
However, Hochdoerffer teaches an article of footwear having a magnet (202, para. [0042]) for attaching two portions of the footwear together.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of McNamara-Schwartz and Maxwell with the magnet taught by Hochdoerffer, as a simple substitution of one well known type of fastener for another, in order to yield the predictable result of securing the pair of footwear so that the footwear attaches together for carrying and easy transport, as well as ease for disconnecting the footwear for use, when not in transport. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.Q.H./Examiner, Art Unit 3732 

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732